DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Status of Claims
This action is responsive to the communication filed 05/21/2019. Claims 1-6 are pending. Claims 1-5 have been amended. Claim 6 is new and has been added.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2019, 12/04/2019, 12/17/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-080771) under 35 U.S.C. 119 (a)-(d) or (f). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry configured acquire walking speed information indicating walking speeds of the estimation target person at a first timing and a second timing which is a timing different from the first timing at a preset place; calculate a comparison value between the walking speed at the first timing and the walking speed at the second timing, indicated by the walking speed information, and to estimate stress of the estimation target person based on the calculated comparison value; and output information in accordance with stress of the estimation target person estimated” (lines 3-12) in claim 1.
Regarding to the recited claim limitation above, a generic placeholder “circuitry” is connected to perform claimed function by a phase “configured to”, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language, i.e., acquire walking speed information, calculate a comparison value between the walking speed at the first and second timings, and output information. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses that the server is a system/device that can be interpreted as circuit ([0039], line 1), and the server 10 may be physically configured as a computer device including a processor 1001, a memory 1002, a storage 1003, a communication device 1004, an input device 1005, an output device 
1006, a bus 1007, and the like ([0038], lines 5-9) that provide a sufficient structure, material, or act to perform the entire claimed language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “indicated by the walking speed information” (lines 7-8) render claim indefinite because it apparently should be a redundant language that should be eliminated. 
Claims 1-6 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding claim 3, the limitation “a physical quantity” (line 4) lacks of clarity because it is not clear whether the applicant refers it to “a physical quantity” (line 3), or it is a new physical quantity. Claim limitations “a timing” (line 6) and “a walking speed” lack of clarity because it is not clear whether the applicant refers them to “a first timing, a second timing” (claim 1, line 4) and “walking speed” (claim 1, line 4), respectively.  
Regarding claim 4, the limitation “acquires the walking speed information at a timing at which the position indicated by the acquired positional information is a preset place” render claim indefinite, especially the limitations “a timing” (line 4) and “a preset place” lack of clarity because it is not clear how they are related to “a first timing, a second timing” (claim 1, line 4) and “a preset place” (claim 1, line 5), respectively. The Office suggests the applicant amend the claim language as --acquires the walking speed information when the position indicated by the acquired positional information is the preset place--.  
Regarding claim 6, the limitation “a physical quantity” (line 4) lacks of clarity because it is not clear whether the applicant refers it to “a physical quantity” (line 3), or it is a new physical quantity. Claim limitations “a timing” (lines 5-6) and “a walking speed” (lines 6-7) lack of clarity because it is not clear whether the applicant refers them to “a first timing, a second timing” (claim 1, line 4) and “walking speed” (claim 1, line 4), respectively.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
    
  	Regarding to claim 1, it is a claim to an apparatus and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to mind process abstract idea without significantly more. The claim 1 meets the first prong of the step 2A analysis because it recite the limitations “acquire walking speed information indicating walking speeds of the estimation target person at a first timing and a second timing which is a timing different from the first timing at a preset place; calculate a comparison value between the walking speed at the first timing and the walking speed at the second timing, indicated by the walking speed information, and to estimate stress of the estimation target person based on the calculated comparison value; and output information in accordance with stress of the estimation target person estimated” (lines 4-12) can be performed or served as evaluation and judgment in mind or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. Additional limitation “circuitry configured to” is merely applying generic computer as a tool to perform an abstract idea (see MPEP 2016.05 (f)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception.
Claims 2-6 are rejected for failing to cure the deficiency from their respective parent claim by dependency because claims 2-6 either adds new limitations on the mind process abstract idea, i.e., acquiring walking speed, calculate the comparison value between the walking speed; or discloses additional mind process abstract ideas, i.e., acquiring moving state information I, determining whether the estimation target person is walking, acquiring positional information, calculating a value of a ratio between the walking speed. Thus, claims do not add sufficient amount to significantly more than the judicial exception as explained above. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Jeon et al. (US 20150120205 A1, hereafter Jeon).
Regarding claim 1, Jeon discloses a stress estimation system (a device for managing user stress, see at least Abstract) which estimates stress of an estimation target person (device user) comprising circuitry (“the system includes a processor”, [0051], lines 1-3; Fig. 2) configured to: 
acquire walking speed (walking speed, [0151]) information indicating walking speeds of the estimation target person at a first timing and a second timing which is a timing different from the first timing at a preset place (“if it takes one and half hours for a user to move from their home to their workplace, when it normally takes one hour, this may cause stress for the user.” [0095], lines 2-3); 
calculate a comparison value between the walking speed at the first timing and the walking speed at the second timing, indicated by the walking speed information, and to estimate stress of the estimation target person based on the calculated comparison value (“[I]f a speed showing a difference equal to or greater than a predetermined reference value from a typical walking speed is measured while measuring the walking speed, the analysis unit 420 may determine that the user is in a stress state”, [0152]; in addition, Jeon discloses that if it takes longer time to travel from home to workplace, the user may in stress state, which apparently show to calculate the different between two values for comparison.); and 
output information in accordance with stress of the estimation target person estimated (“the output unit 430 may put together the information so that a comprehensive result is output to a device user”, [0167]).

Regarding claim 3, Jeon further discloses that the stress estimation system according to claim 1, wherein the circuitry acquires moving state information indicating a physical quantity corresponding to a moving state of the estimation target person (“[T]he device 400 may use a Pedestrian Dead Reckoning (PDR) technology to record a user walking state, [0072]), determines whether the estimation target person is walking based on a physical quantity (walking speed exceeds a typical speed range) indicated by the acquired moving state information (“a value representing that a device user is in a walking state is measured”, [0151], lines 7-8), and acquires information indicating a moving speed of the estimation target person at a timing at which it is determined that the estimation target person is walking as a walking speed (“[I]n order to measure a meaningful walking speed, it is possible to pre-designate a walking speed range within which human beings typically walk”, [0151], lines 4-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20150120205 A1, hereafter Jeon) as applied to claim 1 above, in further view.

Regarding Claim 4, Jeon further discloses the stress estimation system according to claim 1 to acquire positional information indicated a position of the estimation target person (“[T]he location module 101 collects the current location of the device”, [0036], line 1), suggest but does not explicitly teach that acquired the walking speed information at a time at which position indicated by the acquired positional information is a preset place. Jeon suggests when the user device is determined at certain place, such as home, workplace, or a street, the information will be associated with an internal or external application/Data Base to produce data for utilizing stress analysis (“when it is determined that a user device is located at a certain place, data that is preliminarily processed based on data stored in a device or a server”, [0042], lines 2-4). Furthermore, Jeon suggests that the collection unit may use a location module to measure the movement speed of a user device.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Jeon, by including to acquire the walking speed information at a timing at which the position indicated by the acquired positional information is a preset place, since it would provide a system to compare the walking speed with less variances to determine user’s stress, i.e., by using the data from similar location/background.
	Regarding claim 5, Jeon further discloses that the stress estimation system according to claim 1, wherein the circuitry calculates a value between the walking speed at the first timing and the walking speed at the second timing as the comparison value, suggests but does not explicitly teach the calculate comparison value is a ratio. Jeon suggests that when a measured walking speed is different equal to or greater than a predetermined reference from a typical walking speed, the user is in a stress state (see at least [0152]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Jeon, by including calculates a value of a ratio between two walking speeds. Since such modification would provide a sample substitution of alternatively mathematical calculation to determine a relationship between two walking speed values (e.g., if the ratio value is greater than 1, it implies that the first walking speed is larger than the second walking speed, the user is moving quicker). 

Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20150120205 A1, hereafter Jeon) as applied to claim 1 above, in further view of Cho et al. (US 20090069641 A1, hereafter Cho).
Regarding claim 2, the rejection of claim 1 is incorporated that discloses the stress estimation system acquires the walking speed information at two timings, but does not explicitly teach the first timing of walking speed is in the morning of a day and the second timing of walking speed is in the afternoon of the day. Jeon suggests that the motion data can be collection at specific time interval ([0071], lines 1-6).
Cho is analogous prior art that discloses a mobile electronic apparatus and a data management server for analyzing and managing stress by a periodically collected bio-signal, where predetermined periods could be morning, afternoon or evening of a day ([0049], lines 1-6).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Jeon that walking speed information are acquired, by including the first timing is in the morning of a day, and the second timing is in the afternoon of the day, as taught by Cho. Such modification would provide a personal choice of different timing periods to acquire the walking speed for comparison, the time periods might be suitable for the user when they are required to walk daily, such as commute between home and workplace ([0095-0097] of Jeon).

Regarding claim 6, the rejection of claim 2 is incorporated that discloses the stress estimation system to acquire walking speed at different timings that fails to discloses the system wherein the circuitry acquires moving state information indicating a physical quantity corresponding to a moving state of the estimation target person, determines whether the estimation target person is walking based on a physical quantity indicated by the acquired moving state information, and acquires information indicating a moving speed of the estimation target person at a timing at which it is determined that the estimation target person is walking as a walking speed. Jeon further discloses the system wherein the circuitry acquires moving state information (“[T]he device 400 may use a Pedestrian Dead Reckoning (PDR) technology to record a user walking state, [0072]) indicating a physical quantity (walking speed exceeds a typical speed range) corresponding to a moving state of the estimation target person, determines whether the estimation target person is walking based on a physical quantity indicated by the acquired moving state information (“a value representing that a device user is in a walking state is measured”, [0151], lines 7-8), and acquires information indicating a moving speed of the estimation target person at a timing at which it is determined that the estimation target person is walking as a walking speed (“[I]n order to measure a meaningful walking speed, it is possible to pre-designate a walking speed range within which human beings typically walk”, [0151], lines 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        



/RENE T TOWA/Primary Examiner, Art Unit 3791